DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/15/2022, regarding the 35 USC 102/103 rejections of Claims 1-20, with respect to the primary reference US Publication 2018/0236327 by Arsovic was granted a revival and is copending with application 17/019299 (Page 2, Para 2), the examiner agrees. Therefore this rejection is submitted as a 2nd Non-Final action instead of a Final action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1  is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2760782 by Hartzell (Here forth “Hartzell”).
Regarding claim 1, Hartzell discloses: A golf bag comprising at least a back surface (Fig 4, back outer side of golf bag), a left surface (Fig 4, left outer side of golf bag), and a right surface (Fig 4, right outer side of golf bag) and a golf-club receiving slot vertically disposed in a surface facing outward (Fig 4, the receiving slots are vertically disposed).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 8, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hartzell.
Regarding claim 2, Hartzell disclose slots that cover over 2/3 to 3/4  of the length of the golf club (Fig 2, only the heads stick out of the golf bag meaning it covers more than ¾ the length of the golf clubs). But Hartzell does not expressly disclose wherein the length of the slot is specifically 1/2 to 7/8 of the length of the golf club.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide wherein the length of the slot is specifically 1/2 to 7/8 of the length of the golf club, because Applicant has not disclosed why these dimensions provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Hartzell’s golf bag (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Hartzell’s golf bag (details above) to obtain the invention as claimed.
Regarding claim 3, Hartzell further discloses wherein the slot has an interior shape with a portion that conforms to the shape of a golf club grip (Fig 1-2, the interior slots are cylindrical shaped to conform to the shape of the golf grip which is most commonly cylindrical).
Regarding claim 5, Hartzell further discloses comprising two to fourteen slots (Fig 1-2 show that there are 14 slots provided on the bag).
Regarding claim 8, Hartzell further discloses comprising 2-14 slots (Fig 1-2 show that there are 14 slots provided on the bag).
Regarding claim 14, Hartzell further discloses comprising 2-14 slots (Fig 1-2 show that there are 14 slots 136 and 142 provided on the bag).
Regarding claim 17, Hartzell further discloses comprising 2-14 slots (Fig 1-2 show that there are 14 slots provided on the bag).
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartzell in view of US Publication 20160303442 by Tran (Here forth “Tran”).
Regarding claim 4, Hartzell does not expressly disclose that the interior shape comprises a portion that conforms to the shape of a golf club shaft. Tran discloses a similar golf bag wherein the interior shape further comprises a portion that conforms to the shape of a golf club shaft (Para 71, lines 22-25).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hartzell and Tran before them, when the application was filed, to have modified the golf bag of Hartzell to have the interior shape of the slot include a portion that conforms to the shape of the golf club shaft, as taught by Hartzell, to advantageously secure the golf clubs so they remain secured to a degree when the bag falls over.
Regarding claim 20, Hartzell does not expressly disclose that the interior shape comprises a portion that conforms to the shape of a golf club shaft. Tran discloses a similar golf bag wherein the slot has an interior shape with a portion that conforms to the shape of a golf-club grip and a portion that conforms to the shape of a golf club shaft (Para 71, lines 22-25).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hartzell and Tran before them, when the application was filed, to have modified the golf bag of Hartzell to have the interior shape of the slot include a portion that conforms to the shape of the golf club shaft, as taught by Hartzell, to advantageously secure the golf clubs so they remain secured to a degree when the bag falls over.
Claims 6-7, 9, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hartzell in view of US Publication 2008/0308436 by Chun (Here forth “Chun”).
Regarding claim 6, Hartzell does not expressly disclose 10 iron slots on the left and right surfaces. Chun discloses a similar golf bag wherein 10 of the slots are iron slots that sit in or on the left and right surfaces (Para 19, Fig 1, there are 10 slots that sit on the left and right sides).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hartzell and Chun before them, when the application was filed, to have modified the golf bag of Hartzell to include 10 iron slots on the left and right side, as taught by Chun, to advantageously maintain an identifiable location for the iron clubs to make it easier of the user to locate.
Regarding claim 7, Hartzell does not expressly disclose 3 wood slots on the back surface. Chun discloses a similar golf bag wherein three of the slots are wood slots that sit in or on the back surface (Para 19, Fig 1, there are at least slots that sit on the back side).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hartzell and Chun before them, when the application was filed, to have modified the golf bag of Hartzell to include 3 wood slots on the left and right side, as taught by Chun, to advantageously maintain an identifiable location for the iron clubs to make it easier of the user to locate.
Regarding claim 9, Hartzell does not expressly disclose 10 iron slots on the left and right surfaces. Chun discloses a similar golf bag wherein 10 of the slots are iron slots that sit in or on the left and right surfaces (Para 19, Fig 1, there are 10 slots that sit on the left and right sides), and three of the slots are wood slots that sit in or on the back surface (Para 19, Fig 1, there are at least slots that sit on the back side).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hartzell and Chun before them, when the application was filed, to have modified the golf bag of Hartzell to include 10 iron slots on the left and right side, as taught by Chun, to advantageously maintain an identifiable location for the iron clubs to make it easier of the user to locate.
Regarding claim 15, Hartzell does not expressly disclose 10 iron slots on the left and right surfaces. Chun discloses a similar golf bag wherein 10 of the slots are iron slots that sit in or on the left and right surfaces (Para 19, Fig 1, there are 10 slots that sit on the left and right sides).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hartzell and Chun before them, when the application was filed, to have modified the golf bag of Hartzell to include 10 iron slots on the left and right side, as taught by Chun, to advantageously maintain an identifiable location for the iron clubs to make it easier of the user to locate.
Regarding claim 16, Hartzell does not expressly disclose 3 wood slots on the back surface. Chun discloses a similar golf bag wherein three of the slots are wood slots that sit in or on the back surface (Para 19, Fig 1, there are at least slots that sit on the back side).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hartzell and Chun before them, when the application was filed, to have modified the golf bag of Hartzell to include 3 wood slots on the left and right side, as taught by Chun, to advantageously maintain an identifiable location for the iron clubs to make it easier of the user to locate.
Regarding claim 18, Hartzell does not expressly disclose 10 iron slots on the left and right surfaces. Chun discloses a similar golf bag wherein 10 of the slots are iron slots that sit in or on the left and right surfaces (Para 19, Fig 1, there are 10 slots that sit on the left and right sides).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hartzell and Chun before them, when the application was filed, to have modified the golf bag of Hartzell to include 10 iron slots on the left and right side, as taught by Chun, to advantageously maintain an identifiable location for the iron clubs to make it easier of the user to locate.
Regarding claim 19, Hartzell does not expressly disclose 3 wood slots on the back surface. Chun discloses a similar golf bag wherein three of the slots are wood slots that sit in or on the back surface (Para 19, Fig 1, there are at least slots that sit on the back side).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hartzell and Chun before them, when the application was filed, to have modified the golf bag of Hartzell to include 3 wood slots on the left and right side, as taught by Chun, to advantageously maintain an identifiable location for the iron clubs to make it easier of the user to locate.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hartzell and Tran in view of US Patent 5868247 by Schrader (Here forth “Schrader”).
Regarding claim 10, Hartzell does not expressly disclose a golf bag tube.  Schrader discloses a similar golf bag with a golf-ball tube (Fig 1, golf-ball tube 49).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hartzell and Schrader before them, when the application was filed, to have modified the golf bag of Hartzell to include a gold ball tube, as taught by Schrader, to advantageously and easily store golf balls in a separate compartment from other golf clubs and accessories.
Regarding claim 11, Hartzell further discloses further comprising 2-14 slots (Fig 1-2 show that there are 14 slots provided on the bag).
Regarding claim 12, Hartzell does not expressly disclose 10 iron slots on the left and right surfaces. Chun discloses a similar golf bag wherein 10 of the slots are iron slots that sit in or on the left and right surfaces (Para 19, Fig 1, there are 10 slots that sit on the left and right sides).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hartzell and Chun before them, when the application was filed, to have modified the golf bag of Hartzell to include 10 iron slots on the left and right side, as taught by Chun, to advantageously maintain an identifiable location for the iron clubs to make it easier of the user to locate.
Regarding claim 13, Hartzell does not expressly disclose 3 wood slots on the back surface. Chun discloses a similar golf bag wherein three of the slots are wood slots that sit in or on the back surface (Para 19, Fig 1, there are at least slots that sit on the back side).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hartzell and Chun before them, when the application was filed, to have modified the golf bag of Hartzell to include 3 wood slots on the left and right side, as taught by Chun, to advantageously maintain an identifiable location for the iron clubs to make it easier of the user to locate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733